Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 3, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she lost her employment through misconduct. Claimant was employed as a keypunch clerk with the New York Telephone Company from March 13, 1971 until she was dismissed on March 17, 1975. The record contains substantial evidence that claimant caused her discharge by refusing to follow reasonable rules of her employer after warning. She used the telephone for personal calls for an excessive length of time during working hours; on one occasion refused to do work assigned to her by her supervisor, *773and on another, she started an assignment at least an hour late. Finally, after being warned that if her attitude did not change she would be discharged since her work was suffering, she told her supervisor: "If my work is suffering, then by all means take the necessary steps.” Claimant’s contentions that she was denied an opportunity to present witnesses and was not properly advised of her rights are without merit. The "Notice of Hearing” contains printed instructions to all parties: "You must bring to this hearing the following: This notice. Witnesses, if any”. (Emphasis supplied.) In addition, claimant was present at both hearings held in this matter and never expressed the belief that she could not present any witnesses. Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Main and Reynolds, JJ., concur.